DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 07/13/2020 (4 pages) and 07/13/2020 (13 pages) has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Specification
The amendment to the specification filed on 01/20/2021 is accepted and has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “1 h”, the recitation should be amended to recite “1 hour” to be consistent with other recitations of duration of time in hours (e.g. claims 2-4 which recite “hour” or “hours”, respectively).  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over IVATURI (US 10,799,138 B2; cited in IDS filed 07/13/2020 (13 pages) as US-PGPUB 2019/0307343 A1) in view of SCHULER (US 2012/0003318 A1).
Ivaturi is primarily directed towards methods for determining an optimum doses of an antiarrhythmic drug including sotalol (abstract).
Regarding claims 1 and 4, Ivaturi discloses that for intravenous use, sotalol is an antiarrhythmic agent, and for oral use sotalol is for maintenance of normal sinus rhythm (column 1, lines 62-64).  Ivaturi discloses that a boxed warning for including sotalol products recommends that treatment be initiated in a hospital setting that facilitates QTc monitoring until steady-state exposures are achieved on day 3 (column 2, lines 25-28).  Ivaturi discloses that FDA mandates in-hospital initiation of sotalol Ivaturi discloses a method for determining an optimum dose of an antiarrhythmic drug including sotalol to be administered to a subject to treat atrial fibrillation (e.g. convert to normal sinus rhythm/ AF conversion) (column 3, lines 35-38).  Ivaturi discloses methods for dosing the antiarrhythmic drug for accelerating achievement of steady-state maximum plasma concentration (Cmax, ss) of the therapeutic agent by intravenous administration or a combination of intravenous and oral administration (column 3, lines 42-46).  Ivaturi discloses that the method and dosing regimens allow clinicians to cease infusions at any time if the QTc changes such that the QTc following any IV administration compared to the subject’s baseline QTc is unacceptably prolonged, which is not available for an ingested tablet, that requires three days of hospital monitoring to assess the QTc prolongation risk, resulting in increased cost of treatment (column 6, lines 11-19).  Ivaturi discloses optimizing the dosing method to accelerate dosing of Cmax, ss to as early as Day 1 (column 9, lines 9-11).  Ivaturi discloses that Cmax, ss is achieved as early as 4 hours after initiating the loading infusion (column 9, lines 65-67; Figure 6).    Ivaturi discloses an oral maintenance dose of 160 mg sotalol, 120 mg or 80 mg, twice a day is administered including 12 hours from the initiation of the first IV infusion (column 11, lines 5-12).  
Regarding claims 5 and 9, Ivaturi discloses an oral maintenance dose of 160 mg sotalol, 120 mg or 80 mg, twice a day is administered including 12 hours from the initiation of the first IV infusion (column 11, lines 5-12).  
Ivaturi does not specifically teach that the atrial fibrillation is paroxysmal or persistent AF.  The deficiency is made up for by the teachings of Schuler.
Schuler is primarily directed towards treating atrial arrhythmia (abstract).
Regarding claim 1, Schuler teaches that paroxysmal atrial fibrillation is a subset of the overall atrial fibrillation population and is estimated to be 25-30% of the overall AF population (paragraph [0012]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat a patient in the hospital with atrial fibrillation including paroxysmal atrial fibrillation by performing a method comprising intravenous administration of sotalol hydrochloride and oral administration twice a day 12 hours after the initiation of the intravenous administration; wherein the intravenous administration is via intravenous infusion for including 1 hour; wherein the Cmax, ss is achieved as early as 4 hours after initiating the intravenous administration (e.g. convert AF to normal sinus rhythm/AF conversion); wherein the patient stays at the hospital for less than 3 days including 1 day.  The person of ordinary skill in the art would have been motivated to make those modifications because paroxysmal atrial fibrillation is a subset of overall atrial fibrillation as taught by Schuler and one of ordinary skill in the art would expect a method that is able to treat overall atrial fibrillation would be suitable for treating paroxysmal atrial fibrillation which is a specific atrial fibrillation, The person of ordinary skill in the art would have reasonably expected success because Ivaturi discloses that a boxed warning for including sotalol products recommends that treatment be initiated in a hospital setting that facilitates QTc monitoring until steady-state exposures are achieved on day 3 (column 2, lines 25-28).  Ivaturi discloses that FDA mandates in-hospital initiation of sotalol Ivaturi discloses a method for determining an optimum dose of an antiarrhythmic drug including sotalol to be administered to a subject to treat atrial fibrillation (e.g. convert to normal sinus rhythm/ AF conversion) (column 3, lines 35-38).  Ivaturi discloses methods for dosing the antiarrhythmic drug for accelerating achievement of steady-state maximum plasma concentration (Cmax, ss) of the therapeutic agent by intravenous administration or a combination of intravenous and oral administration (column 3, lines 42-46).  Ivaturi discloses that the method and dosing regimens allow clinicians to cease infusions at any time if the QTc changes such that the QTc following any IV administration compared to the subject’s baseline QTc is unacceptably prolonged, which is not available for an ingested tablet, that requires three days of hospital monitoring to assess the QTc prolongation risk, resulting in increased cost of treatment (column 6, lines 11-19).  Ivaturi discloses optimizing the dosing method to accelerate dosing of Cmax, ss to as early as Day 1 (column 9, lines 9-11).  Ivaturi discloses that Cmax, ss is achieved as early as 4 hours after initiating the loading infusion (column 9, lines 65-67; Figure 6).    Ivaturi discloses an oral maintenance dose of 160 mg sotalol, 120 mg or 80 mg, twice a day is administered including 12 hours from the initiation of the first IV infusion (column 11, lines 5-12).   Schuler teaches that paroxysmal atrial fibrillation is a subset of the overall atrial fibrillation population and is estimated to be 25-30% of the overall AF population (paragraph [0012]).
Regarding the recitation “convert the AF to normal sinus rhythm” and “after AF conversion” (e.g. claim 1), the disclosure of Ivaturi in view of the teachings of Schuler renders prima facie obvious a method for treating a patient in the hospital with atrial fibrillation including paroxysmal atrial fibrillation, comprising intravenous administration of sotalol hydrochloride and oral administration twice a day 12 hours after the initiation of the intravenous administration; wherein the intravenous administration is via intravenous infusion for including 1 hour; wherein the Cmax, ss is achieved as early as 4 hours after initiating the intravenous administration (e.g. convert AF to normal sinus rhythm/AF conversion); wherein the patient stays at the hospital for less than 3 days including 1 day.  The method which is prima facie obvious, in light of the disclosure of Ivaturi and the teachings of Schuler, has the same steps of intravenous administration of sotalol hydrochloride by infusion over including 1 hour and oral administration 12 hours after the intravenous administration to the same patient population as the instantly claimed method.  Therefore, the patient in the method which is prima facie obvious, in light of the disclosure of Ivaturi and the teachings of Schuler, necessarily has AF conversion after the intravenous administration and before the oral administration of sotalol twice a day.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, of U.S. Patent No. 10,512,620 (hereafter ‘620, cited in IDS filed 07/13/2020 (13 pages)) in view of SCHULER (US 2012/0003318 A1). 
Regarding instant claims 1-3, claim 1 of ‘620 recites a method that comprising intravenously administering to a subject at risk of recurrence of atrial fibrillation who has been admitted to a hospital sotalol hydrochloride over a period of about 60 minutes to achieve a sotalol steady state Cmax of between about 750 ng/mL and about 850 ng/mL in the subject (e.g. convert AF to normal sinus rhythm); orally administering to the subject 80 mg of sotalol hydrochloride between about 2 hours and about 6 hours after completion of the intravenous administration; initiating an oral BID administration regimen of 80 mg of sotalol hydrochloride about 12 hours after the oral administration; and discharging the subject from the hospital 18 to 24 hours after initiation of intravenous sotalol administration; wherein the subject achieves a sotalol steady state Cmax of between about 750 ng/mL and about 850 ng/mL once after the intravenous dosage.
Regarding claims 5-16, claim 2 of ‘620 recites about 64 mg of sotalol administered intravenously.  Claim 16 of ‘620 recites about 96 mg of sotalol administered intravenously.  
The claims of ‘620 do not recite that the subject are subject with paroxysmal or persistent AF.  The deficiency is made up for by the teachings of Schuler.
Schuler is primarily directed towards treating atrial arrhythmia (abstract).
Regarding claim 1, Schuler teaches that paroxysmal atrial fibrillation is a subset of the overall atrial fibrillation population and is estimated to be 25-30% of the overall AF population (paragraph [0012]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to performing a method that comprises intravenously administering to a subject at risk of recurrence of atrial fibrillation including paroxysmal atrial fibrillation who has been admitted to a hospital sotalol hydrochloride over a period of about 60 minutes to achieve a sotalol steady state Cmax of between about 750 ng/mL and about 850 ng/mL in the subject (e.g. convert AF to normal sinus rhythm); orally administering to the subject 80 mg of sotalol hydrochloride between about 2 hours and about 6 hours after completion of the intravenous administration; initiating an oral BID administration regimen of 80 mg of sotalol hydrochloride about 12 hours after the oral administration; and discharging the subject from the hospital 18 to 24 hours after initiation of intravenous sotalol administration; wherein the subject achieves a sotalol steady state Cmax of between about 750 ng/mL and about 850 ng/mL once after the intravenous dosage.  The person of ordinary skill in the art would have been motivated to make those modifications because paroxysmal atrial fibrillation is a subset of overall atrial fibrillation as taught by Schuler and one of ordinary skill in the art would expect a method that is able to treat overall atrial fibrillation would be suitable for treating paroxysmal atrial fibrillation which is a specific atrial fibrillation, The person of ordinary skill in the art would have reasonably expected success because claim 1 of ‘620 recites a method that comprising intravenously administering to a subject at risk of recurrence of atrial fibrillation who has been admitted to a hospital sotalol hydrochloride over a period of about 60 minutes to achieve a sotalol steady state Cmax of between about 750 ng/mL and about 850 ng/mL in the subject (e.g. convert AF to normal sinus rhythm); orally administering to the subject 80 mg of sotalol hydrochloride between about 2 hours and about 6 hours after completion of the intravenous administration; initiating an oral BID administration regimen of 80 mg of sotalol hydrochloride about 12 hours after the oral administration; and discharging the subject from the hospital 18 to 24 hours after initiation of intravenous sotalol administration; wherein the subject achieves a sotalol steady state Cmax of between about 750 ng/mL and about 850 ng/mL once after the intravenous dosage.  Schuler teaches that paroxysmal atrial fibrillation is a subset of the overall atrial fibrillation population and is estimated to be 25-30% of the overall AF population (paragraph [0012]).
Regarding the recitation “convert the AF to normal sinus rhythm” and “after AF conversion” (e.g. claim 1), the method recited in the claims of ‘620 in view of the teachings of Schuler renders prima facie obvious a method that comprises intravenously administering to a subject at risk of recurrence of atrial fibrillation including paroxysmal atrial fibrillation who has been admitted to a hospital sotalol hydrochloride over a period of about 60 minutes to achieve a sotalol steady state Cmax of between about 750 ng/mL and about 850 ng/mL in the subject (e.g. convert AF to normal sinus rhythm); orally administering to the subject 80 mg of sotalol hydrochloride between about 2 hours and about 6 hours after completion of the intravenous administration; initiating an oral BID administration regimen of 80 mg of sotalol hydrochloride about 12 hours after the oral administration; and discharging the subject from the hospital 18 to 24 hours after initiation of intravenous sotalol administration; wherein the subject achieves a sotalol steady state Cmax of between about 750 ng/mL and about 850 ng/mL once after the intravenous dosage.  The method which is prima facie obvious, in light of the method recited in the claims of ‘620 in view of the teachings of Schuler, has the same steps of intravenous administration of sotalol hydrochloride by infusion over including 6 minutes and oral administration between about 2 hours and about 6 hours after completion of the intravenous administration to the same patient population as the instantly claimed method.  Therefore, the patient in the method which is prima facie obvious, in light of the disclosure of Ivaturi and the teachings of Schuler, necessarily has AF conversion after the intravenous administration and before the oral administration of sotalol.

Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634